DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 6, filed 4/26/2022, with respect to claims 1-2 and 4-6 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 2/8/2022.
3.	Applicant's amendment filed on 4/26/2022 has been considered and entered for the record.   
Reasons for Allowance
4.	Claims 1-2 and 4-9 are allowed
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a cell comprising: a solid electrolyte layer including a first surface and a second surface opposite to the first surface; a fuel electrode on the first surface; an air electrode on the second surface; and a middle layer between the second surface and the air electrode, wherein the middle layer is a CeO2-type sintered body containing Si, the content of Si equivalent to or less than 150 ppm in terms of SiO2, wherein the middle layer includes: a first middle layer that is in contact with the solid electrolyte layer; and a second middle layer that is in contact with the air electrode, and a content of Si in the second middle layer is larger than a content of Si in the first middle layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections – 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (US 20120189939 A1) in view of Lane (US 20040126488 A1). 
Regarding claim 10, Fujimoto discloses a cell (10) comprising a solid electrolyte layer (9) including a first surface and a second surface opposite to the first surface; a fuel electrode (7) on the first surface; an air electrode (1) on the second surface; and an intermediate layer (4) (middle layer) between the second surface and the air electrode (1) [Abstract; Fig. 1-2; paragraph 0024-0027, 0045]. Fujimoto further teaches that the intermediate layer (4) is formed of a CeO2-based sintered body containing rare earth element oxide(s) other than oxides of Ce and, for example, has a composition formula that is represented by (CeO2)1-x(REO1.5)x, wherein RE is at least one of Sm, Y, Yb, or Gd, and x is a number that satisfies 0<x≤0.3. Fujimoto teaches that the intermediate layer (4) (middle layer) includes a first middle layer (4a) that is in contact with the solid electrolyte layer (9); and a second middle layer (4b) that is in contact with the air electrode (1) [paragraph 0045, 0052-0056, 0089]. Fujimoto remains silent that CeO2-based sintered body contains silicon (Si). However, Lane teaches a method of manufacturing an ionic conductor to improve oxygen ion conductivity that is otherwise reduced by the presence of deleterious impurities comprising silicon or silicon containing compounds. In accordance with the invention a dissolved salt of a dopant consisting of an alkaline-earth metal is applied to an oxygen ion conducting material composed of doped ceria, doped zirconia, or doped lanthanum gallate and having the impurities. Lane teaches that the oxygen ion conducting material is composed of doped ceria, doped zirconia, or doped lanthanum gallate and has a silicon content of at least 50 parts per million [Abstract; paragraph 0015]. Since there is no teachings of different silicon content in the layer, it is obvious to conclude that the whole middle has the same content of silicon. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing oxygen ion conducting material composed of doped ceria, doped zirconia, or doped lanthanum gallate and having the impurities containing SiO2 whose content is at least 50 ppm in order to have acceptable oxygen ion conductivity with reasonable cost.

Regarding claims 11-13, lane teaches that the content of silicon in the middle layer is at least 50ppm [paragraph 0015].

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723